

117 HR 1609 IH: Treatment in Place Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1609IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mrs. Axne (for herself, Mr. Larson of Connecticut, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to provide Secretarial authority to temporarily waive or modify application of certain Medicare requirements with respect to ambulance services furnished during certain emergency periods.1.Short titleThis Act may be cited as the Treatment in Place Act.2.Secretarial authority to temporarily waive or modify application of certain Medicare requirements with respect to ambulance services furnished during certain emergency periods(a)Waiver authoritySection 1135(b) of the Social Security Act (42 U.S.C. 1320b–5(b)) is amended—(1)in the first sentence—(A)in paragraph (7), by striking and at the end;(B)in paragraph (8), by striking the period at the end and inserting ; and; and(C)by inserting after paragraph (8) the following new paragraph:(9)any requirement under section 1861(s)(7) or section 1834(l) that an ambulance service include the transport of an individual to the extent necessary to allow payment for ground ambulance services furnished in response to a 911 call (or the equivalent in areas without a 911 call system) in cases in which an individual would have been transported to a destination permitted under Medicare regulations (as described in section 410.40 to title 42, Code of Federal Regulations (or successor regulations)) but such transport did not occur as a result of community-wide emergency medical service (EMS) protocols due to the public health emergency described in subsection (g)(1)(B).; and(2)in the flush matter at the end, by adding at the end the following: Ground ambulance services for which payment is made pursuant to paragraph (9) shall be paid at the base rate that would have been paid under the fee schedule established under 1834(l) (excluding any mileage payment) if the individual had been so transported and, with respect to ambulance services furnished by a critical access hospital or an entity described in paragraph (8) of such section, at the amount that otherwise would be paid under such paragraph..(b)Emergency period exceptionSection 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) is amended, in the matter preceding clause (i), by striking subsection (b)(8) and inserting paragraphs (8) and (9) of subsection (b).